                      Case 1:16-cv-08080-JGK Document 157 Filed 09/30/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                        MELANIE SPEIGHT
Corporation Counsel                             100 CHURCH STREET                                        Senior Counsel
                                                NEW YORK, NY 10007                                Phone: (212) 356-2425
                                                                                                    Fax: (212) 356-3509
                                                                                                  mspeight@law.nyc.gov


                                                                         September 30, 2020


        VIA ECF
        Honorable John G. Koeltl
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                 Re:      Matthew Jones v. Lieutenant Treubig, 16-CV-8080 (JGK) (KNF)

        Your Honor:

                I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
        of New York, representing defendant Lieutenant Christopher Treubig in the above-referenced
        civil action. Defendant writes respectfully to request that the Court extend the parties’ time to
        file opposition and reply papers associated with plaintiff’s motion for attorneys’ fees.

                This is the second such request and the third request to extend the briefing schedule
        generally. By Order, dated August 21, 2020, the Court granted plaintiff’s request for a two week
        extension of time to file his motion for attorneys’ fees. Defendant consented to that application.
        By Order, dated September 21, 2020, the Court granted defendant’s request, made on consent, to
        extend the parties’ deadlines for filing opposition and reply briefs such that defendant’s
        opposition would be filed by October 2, 2020, and plaintiff’s reply would be filed by October 19,
        2020. Defendant now seeks a brief extension of the deadline for filing his memorandum of law
        in opposition to plaintiff’s motion for attorneys’ fees from October 2, 2020, until October 7,
        2020. Plaintiff does not consent to this application. If granted, defendant requests, with
        plaintiff’s consent, a corresponding extension of plaintiff’s time to file a reply from October 19,
        2020, until October 26, 2020.

               The undersigned has been out of town and just recently returned on September 27, 2020.
        This week, the undersigned has a particularly heavy workload including a deposition, trial
        preparation for a bench trial before the Honorable Denise L. Cote that commences on October
        21, 2020, and completing defendants’ reply brief in further support of his motion for a new trial
        and remittitur in this case, which is due on October 2, 2020. The undersigned anticipated that

                                                        1
         Case 1:16-cv-08080-JGK Document 157 Filed 09/30/20 Page 2 of 2




these issues may necessitate a brief need for more time and discussed that with plaintiff’s
counsel in making the last application. The undersigned did not seek more time then because
plaintiff only consented to October 2, 2020. The undersigned anticipates that additional time
will be needed to properly respond to plaintiff’s fee application and has conveyed this to
plaintiff’s counsel. However, plaintiff does not consent to the brief extension.

         Accordingly, defendant respectfully requests that the Court extend defendant’s time to
file his opposition to plaintiff’s motion for attorneys’ fees from October 2, 2020, until October 7,
2020, and extend plaintiff’s deadline for filing a reply from October 19, 2020, until October 26,
2020.

               Thank you for your consideration herein.

                                                             Respectfully submitted,

                                                             /s/ Melanie Speight
                                                             Melanie Speight
                                                             Senior Counsel
CC:    VIA ECF
       Amir Ali
       Alexis Padilla
       David Zelman
       Plaintiff’s Counsel




                                                 2
